DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 15-26 (renumbered as claims 1-12) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative Mark G. Knedeisen (Reg. No. 42,747) on 27 July 2022.

The claims are amended as presented below:
19.	(Currently Amended) The method of claim 18, wherein classifying the historical
requests comprises using, by the programmed computer system, a clustering algorithm to divide the historical requests into 

25.	(Currently Amended) The system of claim 24, wherein the prediction computer system is programmed to classify the historical requests by performing steps that comprise using a clustering algorithm to divide the historical requests into 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 15-26:
The closest prior art is Portegys et al. (U.S. Patent Application Publication No. 20150026108 A1, hereinafter referred to as Portegys), which teaches a computer-implemented method for predicting a future workload of network servers of an enterprise computer system over a future time period (see Portegys para. 0051 and Fig. 1: the system makes predictions for capacity planning of a server farm 106), wherein the enterprise computer system comprises a plurality of network servers that host computer resources for users of the enterprise computer system (see Portegys para. 0023 and Fig. 1: network servers 106A-106N serve requests from client machines 102A-102N), wherein the method comprises:
predicting, by a programmed computer system, a number of requests p for the future time period (see Portegys para. 0070 and Fig. 7B: the system makes predictions of load of the server computers; and see Portegys para. 0051: the predicted load is at a future time);
classifying, by a programmed computer system, historical requests into two or more request type classes based on request attributes of the historical requests (see Portegys para. 0022: use of k-nearest neighbor classifier; and see Portegys para. 0053: historical load of the system is measured based on different load types);
predicting, by a programmed computer system, a proportion of requests in the future time period  (see Portegys para. 0070 and Fig. 7B: the system makes predictions of load of the server computers; and see Portegys para. 0051: the predicted load is at a future time);
synthesizing, by a programmed computer system, historical requests to obtain a workload trace for the network servers for the future time period (see Portegys para. 0020: based on the predictions, the system provides dynamic recommendations for provisioning the server farm; and see Portegys para. 0069 and Fig. 1: in an illustrative example, a predicted system health is used to provision additional servers to the server system 106B-106N).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
predicting, by a programmed computer system, a number of requests p for the future time period based on a sorting of k nearest sub-sequences of time periods where a number of requests to the network servers by the users of the enterprise computer system per unit time T is most similar to a current sub-sequence of recent time periods;
classifying, by a programmed computer system, historical requests into two or more request type classes based on request attributes of the historical requests;
predicting, by a programmed computer system, a proportion of requests in the future time period for each of the two or more request type classes based on a proportion of historical requests in each of the two or more request type classes;
determining, by a programmed computer system, a periodicity for the request attributes for the request type classes;
sampling, by a programmed computer system, p historical requests to produce p samples, such that the p samples have the predicted proportion of each of the two or more request type classes and such that the p samples are from a same request cycle point as the future time period based on the periodicity of the request type classes; and
synthesizing, by a programmed computer system, the p sampled historical request to obtain a workload trace for the network servers for the future time period
(independent claim 15, and similar limitations of independent claim 21).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163